Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Present invention directed toward system and method for maintaining and/or facilitating video call continuity between devices. The system and method facilitate a video 
call between a first mobile device and multiple, related devices, by providing information to the first mobile device, via a presence server of the network, that identifies the multiple, related devices and information indicating which of the multiple, related devices are currently available on a telecommunications network that includes the first mobile device, and facilitates the transfer of access to the video call between a first related device currently available on the telecommunications network and a second related device, such as a drone or other moving device, currently available on the telecommunications network of the multiple, related devices. The systems and methods facilitate the switching of call endpoint devices within a single established video call, to enable the provision of video content of either device (e.g., a mobile device and a drone) within the single call, without interruption and/or via a continuous call. The system and methods, therefore, provide a continuity of provided content from multiple devices over a single video call.
	Prior art of record failed to teach or fairly suggest alone or in combination the system and method facilitating video call continuity within a single established video call between devices as recited in at least claims 1, 11 and 18 wherein: 
presenting, at the second device, at least one option indicating availability of a new stream of video content from a third device, wherein the third device is different from the first device, and wherein the third device is associated with the first user or the first device; receiving, at the second device, a selection from the second user to receive the new stream of video content from the third device; communicatively connecting, via the telecommunications network, the third device to the second device via the established video call using a presence server provided by the telecommunications network, wherein the presence server is configured to facilitate establishment of a connection between the third device and the second device by presenting the new stream of video content from the third device.
method for facilitating a video call among devices, the method comprising: facilitating streaming of video content via an in-progress connection over a telecommunications network, between a first device and a second device; presenting, at the second device, at least one option indicating availability of a new stream of video content from a third device, wherein the third device is different from the first device; receiving, at the second device, a selection from a user to receive the new stream of video content from the third device; communicatively connecting, via the telecommunications network, the third device to the second device using a presence server provided by the telecommunications network, wherein the presence server is configured to facilitate establishment of a connection between the third device and the second device by presenting the new stream of video content from the third device.
present, at the second device, at least one option indicating availability of a new stream of video content from a third device, wherein the third device is different from the first device; receive, at the second device, a selection from a user to receive the new stream of video content from the third device; communicatively connect, via the telecommunications network, the third device to the second device using a presence server provided by the telecommunications network, wherein the presence server is configured to facilitate establishment of a connection between the third device and the second device by presenting the new stream of video content from the third device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
March 14, 2022